Lake, J.
In the Court below, the defendant in error files his petition to enjoin the plaintiffs in error from selling certain real estate on execution. A temporary injunction was obtained, which was afterwards, on the overruling - of a general demurrer to the petition, made perpetual by the final judgment of the Court. To reverse this judgment, this proceeding is brought.
The record shows, that on the fifth day of September, 1870, the plaintiff in error, C. M. Smith, recovered two judgments in the Probate Court of Dodge County against W. Gf. Bowman and J. L. Bowman; transcripts of which were filed in the office of the clerk of the District Court on the twenty-ninth day of the following December, to make them liens upon the real estate of the defendants therein, as provided in sect. 561 of the Code of Civil Procedure.
In entering the cases on the execution-docket, the clerk entitled them as C. M. Smith v. W. G. & J. L. Bowman, and afterwards issued executions thereon in due form, directed to the said Dunham M. Strong, who, as sheriff of the county, levied the same upon the real estate in question, and advertised it for sale on the sixteenth day of December, 1871. The property levied upon was taken as the property of the said W. G. Bowman; the legal title to which was in him when said *284transcripts were filed, but, before tbe issuing of tbe execution, had been conveyed to the defendant in error on the fourth day of April, 1871, who claims to hold the same, wholly freed from, and entirely divested of, any lien on account of said judgments. And this claim is based solely on the ground that the cases were defectively -docketed by the clerk; that they should have been docketed as judgments against “ W. G. Bowman and J. L. Bowman,” and .not as against “W. G. & J. L. Bowman,” in order to make them liens upon the separate estate of W. G. Bowman.
This position of the defendant in error is wholly untenable. Sect. 562 of the Code provides, that “ such judgment, if the transcript be filed in term-time, shall have a lien on the real estate of the judgment-debtor from the day of filing: if filed in vacation as against such judgment-debtor, said judgment shall have a lien from the day of filing; and as against subsequent judgment-creditors, from the first day of the next succeeding term, in the same manner, and to the same extent, as if the judgment had leen rendered in the District Court.”
Now, the judgments in question were properly rendered against both of the Bowmans individually. The transcripts contained all that was requisite in such cases, and were duly filed. Up to this point no defect is pointed out, nor any objection made. But, in his petition, the defendant in error states, that, at the time of his purchase, he caused the execution-docket to be examined, and found the two judgments entered therein, as before stated; but knowing that the two Bowmans were then, and for a long time before had been, doing business as a firm, under the name and style of “ W. G. & J. L. Bowman,” he had good reason to and did suppose that they were rendered against them as copartners only, and constituted no lien upon the individual property of either of the partners.
*285It is impossible for me to accord to this statement the utmost degree of candor. To my mind it is incredible that an attorney, or even any other person possessed of sufficient legal knowledge to understand that the execution-docket was the proper place to look for judgment liens, could have examined these entries, and concluded therefrom that the real estate of W. G. Bowman was not effected thereby; especially so when it is remembered that the transcripts themselves were at hand for reference, in case of any uncertainty or ambiguity in the entries made by the clerk.
I am entirely unwilling to believe that any one engaged in the examination of titles has so little sagacity as this; but prefer to regard it as a case, where, by a narrow construction of the statute and a sharp technicality, it is hoped to cut out a judgment-creditor, and relieve an estate from a lien which the purchaser knew, or at least had good reason to know, rested upon it.
But, if there has been a substantial observance of the statutes before referred to, it is of little consequence whether the purchaser had actual knowledge of the existence of the liens or not. His ignorance of the legal effect of what was done furnishes no ground for relief. I am of the opinion that the action of the clerk, if not strictly technical, was at least substantially correct, and the judgments were valid liens upon the real estate in controversy at the time it was purchased by the defendant in error, and that he took it charged with the amount due thereon.
The judgment of the District Court, being in conflict with these views, is.reversed, and cause remanded.
Judgment reversed, and cause remanded.